Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on November 21, 2022.
Claims 36-55 are pending.
Claims 40, 50, 52, and 54 have been amended.
The 35 U.S.C. § 112(b) rejections of Claims 40, 50, and 54 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 52-55 are withdrawn in view of Applicant’s amendments to the claims.
Allowable Subject Matter
6. 	Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 50 and 54 are substantially similar to claim 40 and objected to under the same rationale. 
 Response to Arguments
Applicant’s arguments filed on November 21, 2022 have been fully considered, but they are not persuasive.
In the Remarks, Applicant argues about the double patenting rejections:
Without acquiescing to the appropriateness of the combination, Applicant respectfully submits that even when the teachings of Melamed are combined with the '349 claims, the limitations of the instant applications and the resulting combination are not identical. … Even if the prior art renders such a combination obvious, which Applicant respectfully submits it does not, there are still elements in the '349 patent that are not present in the instant claims. For example, the '349 patent claim recites "...at least one synchronization point corresponding to a point in time at which the operations on the separate threads are to be synchronized...", "...on respective threads...", "...on the separate thread in parallel...", and "... the operations on the separate threads being executed in synchronization at or from the at least one synchronization point..." as examples. These limitations distinguish the instant claims from the '349 so that one could infringe the instant claims and not infringe the '349 patent. (Remarks, pg. 1-2).
Examiner’s response:
Examiner respectfully disagrees. As articulated in the previous Office Action, the double patenting rejection is based on obviousness analysis. Applicant has admitted correctly in the Remarks that limitations in the '349 patent are not present in the instant claims. (Remarks, pg. 2). Therefore, the claim 36 in the instant application is a broader obvious variation of the '349 patent. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Moreover, in an analogous art, Melamed discloses "a flow- control construct” (Fig. 4, ¶ 71, The test executive may use a special type of sequence called a process model to direct the high-level sequence flow [a flow- control construct]) and Melamed also discloses “execute each of the two or more sets of objects in sequence with each other” (Fig. 4, ¶ 71, the test executive engine 220 can load and execute different types of code modules. Test executive sequences can call subsequences through the common adapter interface 232. The test executive may use a special type of sequence called a process model to direct the high-level sequence flow). Melamed and Applicants’ subject matter are analogous art because they are from the same field of endeavor in performing software tests. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Melamed and Applicants’ subject matter before him or her, to incorporate the teaching of Melamed into the teaching of Applicants’ subject matter to include "a flow- control construct” and “execute each of the two or more sets of objects in sequence with each other’. The suggestion/motivation for doing so would have obtained the advantage of using a test executive software as a control center for an automated test system to perform a desired sequence of tests on the unit under test. More specifically, the test executive allows the user to create, configure, and/or control test sequence execution for various test applications (Melamed, ¶ ¶ 10-11).
Therefore, for at least the reasons set forth above, the double patenting rejections with respect to claims 36, 41-47, and 52 are proper and therefore, maintained.

In the Remarks, Applicant argues about claim Rejections - 35 U. S.C. §103:
Regarding the rejection of claim 36, Applicant respectfully submits the combination set forth by the Office would destroy the primary reference and therefore the combination is not proper. The primary reference, Padisetty, is concerned with "assisting in creating test scenarios from test items" (Abstract). The secondary reference, Lui, is concerned with "tracking and monitoring computer applications" (Title). … Respectfully, the primary reference, Padisetty, is not configured "to monitor events derived from a computer target application presentation layer using a script running at a level within the target application." Padiesetty is only concerned with testing software (par. 0007). To modify the primary reference to monitor events derived from a computer target application presentation layer using a script running at a level within the target application would change the principal operation of the Padisetty's machine, which, respectfully, is impermissible. (Remarks, pg. 3-4).
… In addition, the prior art does not appear to teach the recitation: 
the execution of the script file comprising: 
creating the two or more sets of objects (emphasis original) according to said test scenario; As cited by the Office, Padisetty's system is based on a "drag and drop" interface and therefore does not disclose creating the two or more sets of object upon execution of the script file as required by the claims. (Remarks, pg. 4-5).
Examiner’s response:
Examiner respectfully disagrees. First, the U.S. Supreme Court has held that "[t]he obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents." KSR Int 'l Co. v. Teleflexlnc., 550 U.S. 398, 419 (2007). Instead, the relevant inquiry is whether the Examiner has set forth "some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (cited with approval in KSR, 550 U.S. at 418). In addition, the Court instructs that the simple substitution of one known element for another is likely to be obvious if it does no more than yield predictable results. See KSR, 550 U.S. at 417. Applicant has agreed that Padiesetty is concerned with testing software. (Remarks, pg. 3). To test a software, It is common and routine to use a debugger written in a computer program script running in a target application to monitor events (e.g., outputting results of the target application, showing input values, and debugging the target application using a break point) from a computer target application presentation layer.  Therefore, contrary to Applicant’s assertion, Padiesetty is configured "to monitor events derived from a computer target application presentation layer using a script running at a level within the target application." Moreover, Applicant argued portion in the Remarks “to monitor events derived from a computer target application presentation layer using a script running at a level within the target application” is not part of the claim 36.
Second, as articulated in the previous Office action and in the claim rejections section below,  Padisetty discloses the execution of the script file at Fig.4A-4B, ¶ 33-34. More specifically, the script file is Padisetty’s test scenarios built by dragging and dropping selected test items into a scenario tree, which is reduced to a customizable, tag-based description file and the file is executed.
Third, Applicant’s argue that prior art does not teach “creating the two or more sets of object upon execution of the script file”. However, the portion in the argument is not a claim limitation in claim 36. On the contrary, the claim only requires the execution of the script file comprising: creating the two or more sets of objects (emphasis original). In this regard, Padisetty discloses the execution of the script file (i.e., test scenarios reduced to a script file) at Fig.4A-4B, ¶ 33-34. When script file is executed, it includes the execution of the dragged and dropped test items (i.e., the two or more sets of objects).
Therefore, for at least the reasons set forth above, the rejections made under 35 U.S.C. § 103(a) with respect to claims 36, 47, and 52 are proper and therefore, maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36, 41-47, and 52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,023,349 (hereafter ‘349) in view of US 2002/0124042 (hereinafter Melamed).  Although the conflicting claims are not identical, they are not patentably distinct from each other because 36, 47, and 52 of the instant application define an obvious variation of the invention claimed in ‘349.
The following side-by-side comparison between the representative claim 1 of ‘349 and the representative claim 36 of the instant application with the differences boldfaced for the Applicant’s convenience.
Claim 1 of ‘349
Claim 36 of instant application
1. A computer-implemented method comprising: 
providing a script-driven framework to a target system to monitor performance of operations on two or more sets of objects within the target system, 


each of the two or more sets of objects being an application object that has an operation performed thereon; and 
executing, within the script-driven framework, a script file comprising a test scenario with user-defined language stipulations, 
the user-defined language stipulations including an operation hierarchy for the operations to execute on each of the two or more sets of objects in parallel on separate threads within the script-driven framework, 
the user-defined language stipulations further including at least one synchronization point corresponding to a point in time at which the operations on the separate threads are to be synchronized, 
the execution of the script file comprising: creating the two or more sets of objects on respective separate threads according to said test scenario; 
monitoring performance of the operations on the two or more sets of objects according to said test scenario, 
said monitoring comprising executing the operations on each of the two or more sets of the objects on the separate thread in parallel with each other according to the operation hierarchy of the test scenario as defined by user-defined language stipulations, the operations on the separate threads being executed in synchronization at or from the at least one synchronization point; 
collecting and storing performance metric data in memory, the performance metric data corresponding to the operations of the objects for each of the two or more sets of objects according to an order of execution and termination of an object to maintain the performance metric data in relations to the operation hierarchy of each of the two more sets of objects; 
deleting the two or more sets of objects from the separate threads from which the operations were executed thereon; and terminating execution of operations within the separate threads.
36. A method comprising: 

providing a script-driven framework to a target process management system to monitor performance of industrial operations on two or more sets of objects within the target process management system, 

each of the two or more sets of objects being an application object that has an operation performed thereon; and 
executing, within the script-driven framework, a script file comprising a test scenario with user-defined language stipulations, 
the user-defined language stipulations including a flow- control construct and corresponding operation hierarchy for the industrial operations to execute each of the two or more sets of objects in sequence with each other within the script-driven framework, 



the execution of the script file comprising: creating the two or more sets of objects according to said test scenario; 

monitoring performance of the industrial operations on the two or more sets of objects according to said test scenario, 
said monitoring comprising executing the industrial operations on each of the two or more sets of the objects in sequence with each other according to the operation hierarchy of the test scenario as defined by user-defined language stipulations; 




collecting and storing performance metric data in memory, the performance metric data corresponding to the industrial operations of the objects for each of the two or more sets of objects according to an order of execution and termination of an object to maintain the performance metric data in relations to the operation hierarchy of each of the two more sets of objects; 
deleting the two or more sets of objects upon completion of the sequential industrial operations; and 
terminating execution of industrial operations.


In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.
The limitations of Claim 36 "a flow- control construct”  and “execute each of the two or more sets of objects in sequence with each other” are not explicitly shown in the patented application claims. However, Melamed discloses "a flow- control construct” (Fig. 4, ¶ 71, The test executive may use a special type of sequence called a process model to direct the high-level sequence flow [a flow- control construct]) and Melamed also discloses “execute each of the two or more sets of objects in sequence with each other” (Fig. 4, ¶ 71, the test executive engine 220 can load and execute different types of code modules. Test executive sequences can call subsequences through the common adapter interface 232. The test executive may use a special type of sequence called a process model to direct the high-level sequence flow). Melamed and Applicants' subject matter are analogous art because they are from the same field of endeavor in performing software tests. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Melamed and Applicants' subject matter before him or her, to incorporate the teaching of Melamed into the teaching of Applicants' subject matter to include "a flow- control construct”  and “execute each of the two or more sets of objects in sequence with each other”.  The suggestion/motivation for doing so would have obtained the advantage of using a test executive software as a control center for an automated test system to perform a desired sequence of tests on the unit under test. More specifically, the test executive allows the user to create, configure, and/or control test sequence execution for various test applications (Melamed, ¶ ¶ 10-11). 
Independent claims 47 and 52 are corresponding to the method claim 36. Therefore, they are rejected for the same reason set forth in the rejection of Claim 36.
Dependent claims 41-46 are obvious variations of  claims 1, 6, 9, 10, and 14 of ‘349. Therefore, they are rejected under the same rational set forth in the rejection above.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-37, 45, and 52 are rejected under 35 USC 103 (a) as being unpatentable over US 2006/0129891 (hereinafter “Padisetty”) in view of US 2012/0066378 (hereinafter “Lui”).
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.

As per claim 36, Padisetty discloses: A method (Padisetty, ¶ 7, a system, method, and computer-readable medium for testing software) comprising:
providing a script-driven framework to a target process management system to monitor performance of industrial operations on two or more sets of objects within the target process management system (Padisetty, ¶ 7, a system, method, and computer-readable medium for testing software is provided; Fig. 2, ¶ 19; Fig. 3a-3b,  ¶ 27), each of the two or more sets of objects being an application object that has an operation performed thereon (Padisetty, Fig. 3a-3b, ¶ 28, A sequence statement 346 declares executable instructions for causing test items or test scenarios to be executed in a particular order; Fig. 4E, ¶ 33, The selected test item category (managed or unmanaged) is dragged and dropped into the scenario tree … Pieces of software associated with test items of a particular category are presented for selection);
executing, within the script-driven framework, a script file comprising a test scenario with user-defined language stipulations (Padisetty, Fig. 4B, ¶ 33, the managed test item implements the abstract class by specifying code for the run method. The run method is executed by the scenario framework during execution of a test scenario or a test item; Fig. 4F-4G, ¶ 33-34, If sequence execution is desired, the sequence statement 346 is dragged to the scenario tree … The scenario tree is then reduced to a customizable, tag-based description stored in a file … Any suitable customizable, tag-based language may be used, such as XML), the user-defined language stipulations including a flow- control construct and corresponding operation hierarchy for the industrial operations to execute each of the two or more sets of objects in sequence with each other within the script-driven framework (Padisetty, Fig.4A-4B, ¶ 33-34, The selected test item category is dragged and dropped into the scenario tree … where a scenario tree is being defined …   If sequence execution is desired, the sequence statement 346 is dragged to the scenario tree … The scenario tree is then reduced to a customizable, tag-based description stored in a file … The set of method steps 406 defines steps where test scenarios are executed),
the execution of the script file comprising: 
creating the two or more sets of objects according to said test scenario (Padisetty, Fig. 3a-3b, ¶ 28, A sequence statement 346 declares executable instructions for causing test items or test scenarios to be executed in a particular order; Fig. 4E, ¶ 33, The selected test item category (managed or unmanaged) is dragged and dropped into the scenario tree … Pieces of software associated with test items of a particular category);
monitoring performance of the industrial operations on the two or more sets of objects according to said test scenario (Padisetty, Fig. 4A-4H, ¶ 33-35, If performance measurement is desired, the performance measurement statement 350 is dragged to the scenario tree … The scenario tree is then reduced to a customizable, tag-based description stored in a file … The method parses the file and instantiates each statement. … the method executes the scenario; ¶ 27, A performance measurement statement 350 declares executable instructions for measuring computer performance, such as CPU usage, among other things, after execution of a test item or test scenario), said monitoring comprising executing the industrial operations on each of the two or more sets of the objects in sequence with each other according to the operation hierarchy of the test scenario as defined by user-defined language stipulations (Padisetty, Fig. 4A-4H, ¶ 33-35, If sequence execution is desired, the sequence statement 346 is dragged to the scenario tree. See block 452. If leak detection is desired, the leak detection statement 348 is dragged to the scenario tree. See block 454. If performance measurement is desired, the performance measurement statement 350 is dragged to the scenario tree … The scenario tree is then reduced to a customizable, tag-based description stored in a file … The method parses the file and instantiates each statement. … the method executes the scenario);
collecting and storing performance metric data in memory, the performance metric data corresponding to the industrial operations of the objects for each of the two or more sets of objects according to an order of execution and termination of an object to maintain the performance metric data in relations to the operation hierarchy of each of the two more sets of objects (Padisetty, Fig. 4A-4H, ¶ 33-35, If sequence execution is desired, the sequence statement 346 is dragged to the scenario tree. See block 452. If leak detection is desired, the leak detection statement 348 is dragged to the scenario tree. See block 454. If performance measurement is desired, the performance measurement statement 350 is dragged to the scenario tree … The scenario tree is then reduced to a customizable, tag-based description stored in a file … The method parses the file and instantiates each statement. … the method executes the scenario; ¶ 27, A performance measurement statement 350 declares executable instructions for measuring computer performance, such as CPU usage, among other things, after execution of a test item or test scenario; Fig. 4A, ¶ 35, The set of method steps 406 defines steps where test scenarios are executed, and the result is captured [collected and stored] for analysis); and
terminating execution of industrial operations (Padisetty, Fig. 4A-4H, ¶ 33-35, the method 400 loops back to block 478 where the above-described processing steps are repeated. If the answer to the test at decision block 480 is NO, the method executes the scenario. See block 482. The method 400 then proceeds to the exit terminal F and terminates execution).
Padisetty does not appear to explicitly disclose deleting the two or more sets of objects upon completion of the sequential industrial operations However, in an analogous art to the claimed invention in the field of software testing, Lui also teaches deleting the two or more sets of objects (Lui, para. 148, while parsing the tree, will issue a destroy Event 828 to the script 812 as it detects that objects no longer exist 864. The previous tree structure is still kept intact, so that the destroy Events are sent in the context of the old tree to keep the gMg script's current context for orderly updating of deleted or maintained objects; para. 149, all the destroyed objects no longer exist in the tree 864; para. 165, There is a cleanup operation where, if the When Object is disconnected from a GUI object, it is obsolete (i.e. a GUI object is deleted), and its corresponding When Object counterpart is removed from the When Object list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lui into the teaching of Padisetty to include Lui’s method for monitoring events derived from a computer target application presentation layer with the step of deleting the two or more sets of objects upon completion of the sequential industrial operations. The modification would be obvious because one of ordinary skill in the art would be motivated to monitor events derived from a computer target application presentation layer using a script running at a level within the target application, where the scans run-time instantiations of objects of the target application, and allocates structures in real-time to the object instantiations. These allocated structures are adapted to create a reflection of the target application structure, which is used along with detected object instantiations that match a predetermined object structure to capture a portion of an environmental spectrum of the detected object (Lui, Abstract).

As per Claim 37, the rejection of Claim 36 is incorporated. Padisetty as modified further discloses wherein the two or more sets of objects are nested objects that have a parent-child relationship (Padisetty, Fig. 3B, ¶ 33-34, The set of method steps 404 define steps where test scenarios are created from test items. … The selected test item category is dragged and dropped into the scenario tree … where a scenario tree is being defined …   If sequence execution is desired, the sequence statement 346 is dragged to the scenario tree).

As per Claim 45, the rejection of Claim 36 is incorporated. Padisetty as modified further discloses reading out the stored performance metric data for the industrial operations on each object in each set of objects in relations to the order of execution and termination (Lui, Fig. 2, para. 107-108, a combination of two kinds of GUI application processes: to provide two target types for the gMg Win32 and Web IE sensors. It is the user interface that provides a critical stream of GUI Events against which many other kinds of counters from statistical data, response times, computer performance counters, to Method Events can be placed within a GUI Context to connect directly to a user's experience for more precise analysis of application performance or business processes); and outputting information relating to the performance metric data for the two or more sets of objects (Lui, para. 108, Each Monitoring Target can contain its own values or have detectable Events that can be used to build behavior profiles for any area of concern and interest; Fig. 7, para. 140, FIG. 7 depicts the GUI Object Tree 715, which is the foundation for providing the GUI Context for all collected tracking data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lui into the teaching of Padisetty to include Lui’s method for monitoring events derived from a computer target application presentation layer with the step of reading out the stored performance metric data for the industrial operations on each object in each set of objects in relations to the order of execution and termination and outputting information relating to the performance metric data for the two or more sets of objects. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a script running at a level within the target application. The script scans run-time instantiations of objects of the target application, allocates structures in real-time to the object instantiations, and deduces a user experience based on the correlated state machine events (Lui, Abstract).

As per claim 47, the claim is a non-transitory computer-readable storage medium claim corresponding to the method claims 36. Accordingly it is rejected under the same rational set forth in the rejection of the method claim.

As per claim 52, the claim is a device claim corresponding to the method claims 36. Accordingly it is rejected under the same rational set forth in the rejection of the method claim.

Claims 38-39, 41-42, 46, 48-49, 51, 53, and 55 are rejected under 35 USC 103 (a) as being unpatentable over US 2006/0129891 (hereinafter “Padisetty”) in view of US 2012/0066378 (hereinafter “Lui”) and further in view of US 20020/124042 (hereinafter "Melamed”).

As per Claim 38, the rejection of Claim 37 is incorporated. Padisetty as modified does not appear to explicitly disclose wherein industrial operations related to an object within the set of objects are based on successful execution of its parent object. However, in an analogous art to the claimed invention in the field of software testing, Melamed teaches wherein industrial operations related to an object within the set of objects are based on successful execution of its parent object (Melamed, , ¶ 17-18, Sequence--A series of steps that the user specifies for execution in a particular order. Whether and when a step is executed can depend on the results of previous steps [i.e., successful execution of the parent object]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melamed into the teaching of Padisetty as modified to include Melamed’s method of performing tests of one or more units under test with a process on that industrial operations related to an object within the set of objects are based on successful execution of its parent object. The modification would be obvious because one of ordinary skill in the art would be motivated to enable a user to create a test sequence to test a unit under test, wherein the test sequence comprises a plurality of steps herein said executing the test sequence comprises executing the synchronization step, wherein said executing the synchronization step comprises executing the program instructions associated with the synchronization step to perform the specified synchronization operation (Melamed, Abstract and ¶ 80).

As per Claim 39, the rejection of Claim 38 is incorporated. Padisetty as modified further discloses wherein the industrial operations of an object result in a stop, skip or continue result, wherein sequential operation of a subsequent object is possible for a skip and continue result for a parent object (Melamed, ¶ 364, A serial section may be used to ensure that each thread in the batch executes the steps in the section sequentially and in the order specified; ¶ 368, When that thread arrives at the Exit step for the section, all remaining threads in the batch step may jump from the Enter step to the Exit step, skipping the steps within the section [ Thus, possible for a skip and continue result for a parent object]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melamed into the teaching of Padisetty as modified to include Melamed’s method of performing tests of one or more units under test with a process on that the industrial operations of an object result in a stop, skip or continue result, wherein sequential operation of a subsequent object is possible for a skip and continue result for a parent object. The modification would be obvious because one of ordinary skill in the art would be motivated to enable a user to configure a synchronized section so that only one UUT enters the section at a time, no UUTs enter the section until all are ready (Melamed, Abstract and ¶ 89).

As per Claim 41, the rejection of Claim 40 is incorporated. Padisetty as modified further discloses wherein the two or more sets of objects are executed on separate threads within the script-driven framework, where the separate threads correspond to different industrial operations (Melamed, Fig. 5, ¶ 89, testing [executing operations] the group [two or more sets] of units-under-test (UUTs) [each of the two or more sets of the objects] simultaneously [in parallel with each other] on separate threads using the Batch Synchronization step to control the interaction of the UUT threads as they execute the test steps [to carry out the test scenario] specifying the "Order Number" for each thread corresponding to the UUTs [within the script-driven framework]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melamed into the teaching of Padisetty as modified to include Melamed’s method of performing tests of one or more units under test, wherein the two or more sets of objects are executed on separate threads within the script-driven framework, where the separate threads correspond to different industrial operations. The modification would be obvious because one of ordinary skill in the art would be motivated to enable a user to place Batch Synchronization steps around one or more test steps to create a "synchronized section". The user can configure a synchronized section so that only one UUT enters the section at a time (Melamed, Abstract and ¶ 89).

As per Claim 42, the rejection of Claim 41 is incorporated. Padisetty as modified further discloses wherein the user-defined language stipulations further comprise at least one synchronization point corresponding to a point in time at which the industrial operations on the separate threads are to be synchronized (Melamed, ¶ 364, When all threads in a batch arrive at their respective instances of an Enter step for a serial section, the threads may be released one at a time in ascending order according to Order Numbers assigned to the threads when the threads are added to the batch using the Batch Specification step. As each thread reaches the Exit step for the section, the next thread in the batch may proceed from the Enter step. After all the threads in the batch arrive at the Exit step, they exit the section together).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melamed into the teaching of Padisetty as modified to include Melamed’s method of performing tests of one or more units under test, wherein the two or more sets of objects are executed on separate threads within the script-driven framework, where the separate threads correspond to different industrial operations. The modification would be obvious because one of ordinary skill in the art would be motivated to enable a user to place Batch Synchronization steps around one or more test steps to create a "synchronized section". The user can configure a synchronized section so that only one UUT enters the section at a time (Melamed, Abstract and ¶ 89).

As per Claim 46, the rejection of Claim 36 is incorporated. Padisetty as modified further discloses receiving script inputted by a user through a user interface to define the language stipulations for the test scenario for the target process management system (Melamed, para. 28, the graphical user interface may enable the user to select a desired operation to perform on a synchronization object. User input specifying a first synchronization object operation is received; Fig. 4, para. 72-76, user input [script inputted by a user] in a sequence editor [user interface] where the user specifies custom properties for the computer system configuration [language stipulations for the test scenario for the target system]; Fig. 5, para. 78, in step 400, a synchronization step may be included in a test sequence, in response to user input requesting inclusion of the synchronization step; para. 325, To create a reference to a new or existing batch object, the user may insert a Batch Specification step and configure the step; para. 345-357, user defines various Batch Specification step properties in addition to the common custom properties); and
storing the script in a script file which is used by the framework as a structural blueprint to control the creating, executing (Melamed, para. 89, creating [storing] the user sequence file [script in a script file] to synchronize steps in the Batch Synchronization steps [used by the script driven framework] to control the interaction of the UUT threads as they execute the test steps [a structural blueprint]), collecting and storing, terminating and deleting industrial operations during a test run of the test scenario (Melamed, para. 323-344, he user can use Batch Specification steps to define a group of threads where each thread in the group runs an instance of the client sequence to control the creating, executing, collecting and storing, terminating and deleting operations; ¶ 89, user may use a Batch Synchronization step to control the interaction of the UUT threads as they execute the test steps [during a test run of the test scenario]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Melamed into the teaching of Padisetty as modified to include Melamed’s method of performing tests of one or more units under test for receiving script inputted by a user through a user interface to define the language stipulations for the test scenario for the target process management system; and storing the script in a script file which is used by the framework as a structural blueprint to control the creating, executing, collecting and storing, terminating and deleting industrial operations during a test run of the test scenario. The modification would be obvious because one of ordinary skill in the art would be motivated to enable a user to configure a synchronized section for synchronizing software execution, e.g., synchronizing threads or processes (Melamed, Abstract and ¶ 89).
As per claims 48-49 and 51, the rejection of claim 47 is incorporated and the claims are non-transitory computer-readable storage medium claims corresponding to the method claims 38-39 and 41+42. Accordingly, they are rejected under the same rational set forth in the rejections of the method claims.

As per claims 53 and 55, the rejection of claim 52 is incorporated and the claims are device claims corresponding to the method claims 37 and 41+42. Accordingly, they are rejected under the same rational set forth in the rejections of the method claims.


Claims 43 and 44  are rejected under 35 U.S.C. 103 as being unpatentable over US 20020/124042 (hereinafter "Melamed”) in view of US 2012/0066378 (hereinafter “Lui”), and further in view of US 2019/0095311 (hereinafter “Milirud”) with filing date 9/22/2017.

As per Claim 43, the rejection of Claim 36 is incorporated. Padisetty as modified does not appear to explicitly disclose wherein the performance metric data comprises at least data corresponding to an execution time for the operations on each object from the two or more sets of objects. However, in an analogous art in the field of monitoring performance tool, Milirud teaches wherein the performance metric data comprises at least data corresponding to an execution time for the operations on each object from the two or more sets of objects (Milirud, Fig. 1A-1C and 2, para. 24, the durations and counts [associated with each operation of table 120 are calculated based on data samples which are associated with metric values (i.e., operation response times) within the highest 5% of metric values of the data samples associated with the specified twenty-four hour period [For example, the figures show duration as execution time in the table 120 for the operations on each object from several sets of operation objects.]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Milirud into the teaching of Padisetty as modified to include “wherein the performance metric data comprises at least data corresponding to an execution time for the operations on each object from the two or more sets of objects.” The modification would be obvious because one of ordinary skill in the art would be motivated to display collected performance data using presentation of a first visualization of a first set of the plurality of samples on the display device, each sample of the first set associated with a time within a first time period, and the first visualization plotting a time against a metric value for each sample of the first set, presentation of a first histogram of the first set on the display device, the first histogram indicating, for each of a first plurality of metric categorizations, a number of samples of the first set associated with the metric categorization. Changing of the first period to a second time period results in cross-synchronization of the visualizations with a second set of data samples associated with the second time period. A first sample of the first set and associated with a first metric categorization may be identified as associated with a first stored event trace, where the first visualization presents a first indicator in association with the first metric categorization and which indicates the first stored event trace in order to provide an effective visual tool identify and diagnose performance issues during the development and operation of computer systems and software applications (Milirud, Abstract and ¶ ¶ 1-2).

As per Claim 44, the rejection of Claim 36 is incorporated. Padisetty as modified further discloses wherein the collecting and storing comprises: querying a register (Lui, ¶ 238) to obtain values corresponding to performance metric data for the industrial operations on each set of objects executing on a respective one of the separate threads (Milirud, para. 49, Since the queries required for visualizations 160 and 170 were issued and the corresponding result sets acquired at S420), and storing the obtained values corresponding to the performance metric data on a separate stack for each one of the separate threads (Lui, para. 211, The monitoring of Method returns is classified as either generic or specific (note: not in the GUI object sense). Shown in this FIG. 16A are two techniques for generic return capture Stack Copy 1648 and Stack Allocation 1651 (sometimes referred to as a stack-per-thread; para. 235, Additionally, the creation of parallel stacks for every thread becomes easier if processing can dynamically release what was created on the fly during each call using Thunk; para. 48, "Thunk" means a dynamically allocated structure used to execute code or store instance information in method monitoring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Milirud into the teaching of Padisetty as modified to include “wherein the collecting and storing comprises: querying a register to obtain values corresponding to performance metric data for the industrial operations on each set of objects executing on a respective one of the separate threads, and storing the obtained values corresponding to the performance metric data on a separate stack for each one of the separate threads.” The modification would be obvious because one of ordinary skill in the art would be motivated to display collected performance data using presentation of a first visualization of a first set of the plurality of samples on the display device, each sample of the first set associated with a time within a first time period, and the first visualization plotting a time against a metric value for each sample of the first set, presentation of a first histogram of the first set on the display device, the first histogram indicating, for each of a first plurality of metric categorizations, a number of samples of the first set associated with the metric categorization. (Milirud, Abstract and paragraphs 1 and 2).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 8,850,407 teaches generating an automated testing script using performance evaluation of a computer program, in which predetermined rules are used to determine which objects defined in the computer program should be triggered by a script executable by a testing application; and 
US 7,437,614 teaches synchronization in an automated scripting framework. First, script data is received utilizing a language-driven interface. Then, reports having user readable sentences are created based on the received script data. The received script data is then translated into automation code. Finally, automated testing is provided utilizing the automation code.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/
Primary Examiner, Art Unit 2191